Harrison, J.
This action was commenced in the district court of Gage county by plaintiff, the relief prayed for being to *689quiet tbe title to the west one-half of the northeast quarter and the east one-half of the northwest quarter of section 23, in township 1 north, of range 5 east, and in Gage county. The summons issued in the case, which was served on the defendants, was of date June 9, 1892. A number of the defendants answered, disclaiming any interest in the real estate. William C. Black, in a separate answer, which was in part in the nature of a .cross-petition, pleaded title to the land by adverse possession during the full period prescribed by the statute of limitations, and asked a decree quieting the title in him. As the result of a trial of the issues to a judge of the district court the defendant, William 0. Black, was awarded a decree granting him the relief prayed for in his answer, to reverse which the plaintiff has presented the case to-this court by error proceedings.
It is claimed that the court had no jurisdiction in this action to try the question of the conflicting titles and grant the defendant Black affirmative relief. In an action quia timet in this state the question of title between the parties may be fully litigated and determined and a decree rendered assigning the title to the real estate, or any part of it, to the party entitled thereto. (Compiled Statutes, 1895, sec. 58, ch. 73: Snowden v. Tyler, 21 Neb., 199.)
It appears from the evidence that on March 14, 1881, one Otto Yaeger received from the United, States, through its proper land officer, a certificate of purchase of the lands in controversy in the case at bar, and on December 15 of the same year, 1881, received a final certificate of purchase, entitling him to a patent for the land. It fur ther appears that the money to make both the first and final payment of the purchase price of the land was furnished by one Thomas Yule, and that on March 14, 1881, the date of the first payment, Yaeger executed and delivered to Yule a quitclaim deed, in which the real .estate in suit was described. The other conveyances which figure in the title, and which we need notice, were as follows: *690December 15, 1881, warranty deed from Thomas Yule to Carl Langrich; June 10, 1882, deed by Otto Yaeger to John C. Dolen; September 25, 1882, patent by United States to Otto Yaeger; November 20, 1883, warranty deed by Carl Langrich to Elizabeth Avery; April 24, 188(5, Avarranty deed by Elizabeth Avery to William 0. Black, it is claimed that the possession of Yule and other parties to the asserted chain of title, commencing Avitl) Yaeger and running through various persons to William ('. Black, if continuing and adverse, would not ripen into a title by virtue of the provisions of the statute of limitations until the expiration of ten years from the date of the patent issued to the purchaser of the land. It was established from the evidence that from the date of the quitclaim deed from Yaeger to Yule, March 14, 1881, each party Avliose name appears in the chain of title introduced in evidence, commencing with Yaeger and terminating in William C. Black, Avas in possession of the land, either personally or by tenant, from the time of its conveyance to him until he conveyed it to his grantee, and the land was being cultivated and improvements made thereon; that such possession Avas continuous and uninterrupted and adverse to all other claimants. On December 15, 3881, as we have stated, final payment was made for the land, and a final certificate issued. The party purchaser had done all things required of him by hnv to entitle him to a patent conveying to him the title to the land, and from that date the statute of limitations commenced to run. Hence, on June 9, 1892, more than ten years had elapsed and the action was barred, and the title by adverse possession had become unassailable by reason of the lapse of time. The statute of limitations Avill run against a party purchaser of lands from the United States Avho has complied with all the requisites to entitle him to a patent therefor from the United States, or his grantee, from the date of such compliance, in favor of a party who holds adverse possession of the lands. (Carroll v. Patrick, 23 Neb., 834; Cauley v. Johnson, 21 Fed. *691Rep., 492; Steele v. Boley, 22 Pac. Rep. [Utah.], 311, and. cases cited.) It follows that the judgment of the trial court must be
Affirmed.